Citation Nr: 1423602	
Decision Date: 05/23/14    Archive Date: 05/29/14	

DOCKET NO.  12-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for abnormal left hallux and second toenail, with chronic pain and tenderness of the distal left hallux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from March 1963 to March 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection (and a noncompensable evaluation) for bilateral hearing loss, as well as service connection (and a 10 percent evaluation) for abnormal left hallux and second toenail, with chronic pain and tenderness of the distal left hallux.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected hearing loss and left toe/foot disability.  In that regard, based on a review of the file, it would appear that the Veteran last underwent VA examinations for the purpose of determining the severity of those disabilities in July 2011, at this point, almost three years ago.  Moreover, during the course of a hearing before the undersigned Veterans Law Judge in July 2012, the Veteran indicated that, since the time of his most recent VA audiometric examination in July 2011, his service-connected hearing loss had become progressively worse.  See Transcript, p. 6.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous VA examinations would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2011, the date of the most recent VA Compensation and Pension examination, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA audiometric and podiatric examinations in order to more accurately determine the current severity of his service-connected bilateral hearing loss and left toe/foot disability.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that 

notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the podiatric examination, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected left toe/foot disability.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination).  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected left toe/foot disability.  Any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

To the extent an opinion is offered, a complete rationale must be provided for any such opinion, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed. 



3.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.

4.  The AMC/RO should then readjudicate the Veteran's claims for increased evaluations for service-connected bilateral hearing loss and abnormal left hallux and second toenail, with chronic pain and tenderness of the distal left hallux.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in December 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



